Title: To George Washington from Robert Dinwiddie, 27 June 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg June 27th 1757

I recd Yrs of the 21st ⅌ Jenkins—& am glad the first Intelligence of the French & Indians formidable March with Artillery, Waggons &ca proves false; that they will continue to send scouting Parties to harrass these Colonies, I always expected, & probably they may now increase their Numbers to make a strong Push; but still as it’s Indian News, who cannot count Numbers, I wou’d gladly hope they are not so formidable as represented; however I think it prudent that You keep of Frederick, Fairfax & Prince Wm one hundred of each till the Draught arrive at Winchester, I suppose many of them are now at Fredericksburg where I hope You have sent Officers to receive them.
The French Officer’s Information, who is Prisoner with You, may partly be true in regard to the Strength at Fort Du Quesne; but I cannot think they will send any Forces from Montreal, as it’s natural to think they will keep all the Forces they can to the No[rth]ward to oppose Ld Loudouns Operations; or can any Number of Cherokees or Creeks come to their Assistance; all the Cherokees have declar’d for us, & taken up the Hatchet, except the Town of Tellico, in the Upper Cherokee Country; & from So. Carolina it’s reported the Creeks declare themselves our Friends.
The Indians who harrass our Frontiers are partly some of

those that formerly did so, as the 48 Indians that parted with them the Day before they were attack’d, as reported were Shawnesse; & no doubt they have many of the Western Indians. I hope the Acct of their Cannon is true.
Or can I believe the arrival of 3000 Soldiers at Montreal, we shou’d have had an Acct from Home if any such Embarkation was made. I approve of Your Orders to Majr Lewis, & I hope You will not have occasion to evacuate those Forts; tho’ on the first Intelligence sent here of the Designs of the French, with Artillery &ca the Council advis’d the evacuating those Forts to reinforce Fort Loudoun.
You wrote to Co. Stanwix which Letter he answer’d, but did not that Part relating to the Small Arms; I think You shou’d have communicated to me the Contents of that Letter, for I do not know where he & his Forces are.
I have Reason to think most of the Draughts will be at Frederickburg this Week, & I doubt not You have sent Officers to receive them; & as I order’d the Militia of several other Counties to Your Assistance, You are to order them to return Home, excepting those three Counties above.
No News from Britain, & I am quite in the Dark as to Ld Loudoun’s Motions, not having any Letter these two Months. The Treasurer this Day sends to Fredericksburg Money to pay the Volunteers & Draughts their enlisting Money, who are to be incorporated with the Regiment. I much want to know Co. Stanwix’s Opinion & his Disposition of the Troops on this late Information of the Enemy’s Motions. My Respects to Mr Atkin, I cannot write him now, & I remain Sir Your most humble Servant

Robt Dinwiddie

